UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4841


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANDRE HARVEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00357-REP-2)


Submitted:   May 14, 2015                     Decided:   May 21, 2015


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Carolyn V.
Grady, Assistant Federal Public Defender, Caroline S. Platt,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for
Appellant. Olivia L. Norman, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Andre Harvey pleaded guilty to conspiracy to possess with

intent to distribute and distribute cocaine base (“crack”), in

violation     of    21     U.S.C.     § 846       (2012).        The    district        court

originally     sentenced          Harvey   to      135    months       of    imprisonment,

followed     by    four     years     of     supervised      release.            The    court

subsequently lowered Harvey’s sentence twice on his 18 U.S.C.

§ 3582(c)(2)        (2012)        motions,        based    on    two        retroactively-

applicable amendments to the Guidelines that lowered the offense

levels for offenses involving crack.                       The court first lowered

the sentence to 108 months of imprisonment, and later reduced

the sentence to time served.

      After his release, Harvey pleaded guilty to violating the

conditions    of     his    supervised        release      and   the        district    court

sentenced Harvey to 24 months of imprisonment, followed by a

further 24 months of supervised release.                         Harvey now appeals.

Appellate    counsel        has    filed     a    brief     pursuant        to   Anders    v.

California,        386     U.S.    738     (1967),        questioning         whether     the

revocation sentence is reasonable.                    Harvey was informed of his

right to file a pro se supplemental brief, but he has not done

so.   Finding no error, we affirm.

      We review a sentence imposed as a result of a supervised

release violation to determine whether the sentence was plainly

unreasonable, generally following the procedural and substantive

                                              2
considerations employed in reviewing original sentences.                         United

States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).                         Although a

district court must consider the policy statements in Chapter

Seven    of   the    Sentencing         Guidelines    along    with    the    statutory

requirements of 18 U.S.C. § 3583 (2012) and 18 U.S.C. § 3553(a)

(2012), “the court ultimately has broad discretion to revoke its

previous sentence and impose a term of imprisonment up to the

statutory maximum.”             Crudup, 461 F.3d at 439 (internal quotation

marks    omitted).         We    have    thoroughly    reviewed       the    record   and

conclude      that   the    sentence       imposed    is   both   procedurally        and

substantively        reasonable;         it    follows,    therefore,         that    the

sentence is not plainly unreasonable.

     We have examined the entire record in accordance with the

requirements of Anders and have found no meritorious issues for

appeal.       Accordingly, we affirm the judgment of the district

court.        This   court      requires      that   counsel   inform       Harvey,   in

writing,      of   the   right     to    petition    the   Supreme     Court    of    the

United States for further review.                    If Harvey requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                     Counsel’s motion must

state that a copy thereof was served on Harvey.                             We dispense

with oral argument because the facts and legal contentions are



                                              3
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4